Citation Nr: 0208943	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder.

2.  Entitlement to an effective date earlier than October 20, 
1993 for the grant of service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1984 to September 1986.  This case is before the Board 
of Veterans Appeals (Board or BVA) on appeal from a June 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left knee anterior cruciate ligament injury, and rated the 
disorder 10 percent disabling from October 20, 1993.  

The veteran appealed both the amount of the evaluation and 
the effective date of the award.  Subsequent RO decisions 
increased the rating to 20, then 30, percent (with 
intervening periods of total rating for convalescence).  


REMAND

Inasmuch as the appeal is from the initial rating assigned 
following the grant of service connection, the entire 
appellate period must be considered, and "staged" ratings may 
be applied where appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In an August 1995 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran indicated that he wanted to have a 
Board hearing at a local VA office before a Member, or 
Members, of the Board.  In February 2001, he again indicated 
that he wanted a Travel Board Hearing at the RO before a 
Member of the Board.  The veteran has not been scheduled for 
a hearing.  A review of his claims folder did not reveal any 
indication he no longer desired such hearing.  Inasmuch as 
Travel Board hearings are scheduled by the RO, the case must 
be remanded for this purpose.

The Board further observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).
In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
hearing at the RO before a Member of the 
Board.  Notice should be sent to the 
appellant and his service representative 
(and a copy of the notice should be 
placed in the claims file.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


